DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Metayer (US# 2017/0248180).
Metayer discloses all the limitations of the instant claim including: a rotary brake disk 1; a brake caliper 2/3 to press against the disk during a braking operation; and a dust retainer 3 integrated into the brake caliper, the dust retainer comprising a retainer receptacle in the form of a removable drawer, .

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunzler et al (US# 2014/0262633).
Kunzler et al discloses all the limitations of the instant claim including; a rotary brake disk 124; a brake caliper 126 to press against the disk during a braking operation; and a dust retainer 106 integrated into the brake caliper, the dust retainer comprising a retainer receptacle in the form of a removable drawer 116 [0027], wherein the dust retainer 106/116 is integrated in to brake caliper 126 such that it is below the brake disk in the gravitational direction and that dust from the brake disk falls, under gravity, into the removable drawer.  Figure 5 shows portions of 160 and 116 in the claimed lower position.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chory (US# 5855471) in view of Kunzler et al (US# 2014/0262633) or Metayer (US# 2017/0248180)
Regarding claims 8 and 13, Chory discloses a rotary brake disk 108; a brake caliper 130 and/or 140 to press against the disk during a braking operation.  Chory lacks the disclosure of a dust retainer 
Regarding claims 4 and 14, the brake system comprises a caliper body 132/134 and/or 142/144 and a shaft (104, note figure 5 shows a shaft portion of flange 104 fastened to disk 108) to which the brake disk is mounted to rotate relative to the caliper support body, the caliper being actuated to compress the brake disk in a brake operation. 
 Regarding claims 5 and 15, the compression is caused by operation of one or more brake shoes 150 pressing against the brake disk 108.

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive.
After further consideration, it appears that “rotor brake system” of claim 8 was previously interpreted overly narrowly to require a brake of a helicopter rotor.  The rejections have been updated with the interpretation of a rotor brake system being a brake of a rotary component.  
Regarding the prior rejections, Applicant argues that the prior art does not teach a dust retainer integrated into the caliper.  It is noted that Applicant’s disclosed retainer receptacle is a removable drawer, and therefore necessarily a separate component from the caliper.  “integrated into” has 
Applicant further argues that it would not be obvious to locate the dust receptacle at a lower part of the brake assembly. In Kunzler, for example, the dust flow is forced to the canister by various means (e.g., Magnetic field, Cyclone air flow) and to do this, they need an air filter in the canister.  This is not persuasive as figure 5 of Kunzler clearly shows the receptacle 116 at the bottom of the device.  Metayer likewise shows the receptacle 5 below a caliper 2 and a lower part of the brake assembly.  Figure 1.  It is maintained that the rejections are proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK